UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended October 2, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, VA 22042 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 896-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[X] 152,418,908 shares of Common Stock, $1.00 par value, were outstanding on October 30, 2009. COMPUTER SCIENCES CORPORATION INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income, Quarter andSix Months Ended October 2, 2009, and October 3, 2008 1 Consolidated Condensed Balance Sheetsas of October 2, 2009, and April 3, 2009 2 Consolidated Condensed Statements of Cash Flows,Six Months Ended October 2, 2009, and October 3, 2008 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 6. Exhibits 50 i PART I, ITEM 1. FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Quarter Ended Six Months Ended (Amounts in millions except per-share amounts) Oct. 2, 2009 Oct. 3, 2008 Oct. 2, 2009 Oct. 3, 2008 Revenues $ 4,041 $ 4,239 $ 7,938 $ 8,676 Costs of services (excludes depreciation and amortization) 3,215 3,410 6,371 7,012 Selling, general and administrative 246 285 493 563 Depreciation and amortization 275 312 544 629 Interest expense 53 59 108 123 Interest income (7 ) (9 ) (13 ) (19 ) Other (income)/expense (1 ) (4 ) (9 ) 5 Total costs and expenses 3,781 4,053 7,494 8,313 Income before taxes 260 186 444 363 Taxes on income 39 (267 ) 91 (214 ) Net income 221 453 353 577 Less: Net income attributable to noncontrolling interest, net of tax 5 1 7 5 Net income attributable to CSC common shareholders $ 216 $ 452 $ 346 $ 572 Earnings per share: Basic $ 1.42 $ 2.98 $ 2.28 $ 3.78 Diluted $ 1.40 $ 2.95 $ 2.26 $ 3.74 See accompanying notes. 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) As of As of (Amounts in millions except shares) Oct. 2, 2009 Apr. 3, 2009 ASSETS Cash and cash equivalents $ 2,407 $ 2,297 Receivables, net of allowance for doubtful accounts of $64 (fiscal 2010) and $55 (fiscal 2009) 3,850 3,786 Prepaid expenses and other current assets 1,898 1,624 Total current assets 8,155 7,707 Property and equipment, net of accumulated depreciation of $3,692 (fiscal 2010) and $3,417 (fiscal 2009) 2,345 2,353 Outsourcing contract costs, net 680 684 Software, net 471 476 Goodwill 3,924 3,784 Other assets 562 615 Total assets $ 16,137 $ 15,619 LIABILITIES Short-term debt and current maturities of long-term debt $ 65 $ 62 Accounts payable 532 636 Accrued payroll and related costs 841 822 Other accrued expenses 1,135 1,264 Deferred revenue 933 915 Income taxes payable and deferred income taxes 285 317 Total current liabilities $ 3,791 $ 4,016 Long-term debt, net of current maturities 4,175 4,173 Income tax liabilities and deferred income taxes 477 486 Other long-term liabilities 1,314 1,326 STOCKHOLDERS' EQUITY Common stock, par value $1.00 per share; authorized 750,000,000 shares; issued 160,569,713 (fiscal 2010) and 159,688,820 (fiscal 2009) 161 160 Additional paid-in capital 1,900 1,836 Retained earnings 5,239 4,893 Accumulated other comprehensive income (loss) (602 ) (1,004 ) Less common stock in treasury, at cost, 8,255,908 shares (fiscal 2010) and 8,190,333 shares (fiscal 2009) (378 ) (375 ) Total CSC stockholders’ equity 6,320 5,510 Noncontrolling interest 60 108 Total stockholders' equity 6,380 5,618 Total liabilities and stockholders' equity $ 16,137 $ 15,619 See accompanying notes. 2 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended (Amounts in millions) Oct. 2, 2009 Oct. 3, 2008 Cash flows from operating activities: Net income $ 353 $ 577 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization and other non-cash charges 577 681 Stock based compensation 34 34 Provision for losses on accounts receivable 15 12 Unrealized foreign currency exchange gain, net (65 ) (19 ) (Gain)/loss on dispositions (4 ) 2 Changes in operating assets and liabilities, net of acquisition effects: (Increase)/decrease in assets (40 ) 159 Decrease in liabilities (595 ) (1,100 ) Net cash provided by operating activities 275 346 Investing activities: Purchases of property and equipment (209 ) (362 ) Outsourcing contracts (77 ) (73 ) Acquisitions (5 ) (63 ) Software (68 ) (99 ) Other investing cash flows 73 40 Net cash used in investing activities (286 ) (557 ) Financing activities: Net borrowings of commercial paper, net - 472 Borrowings under lines of credit 28 280 Repayments on lines of credit (32 ) (161 ) Principal payments on long-term debt (17 ) (316 ) Proceeds from stock option and other common stock transactions 30 12 Repurchase of common stock, net of settlement (3 ) (3 ) Excess tax benefit from stock-based compensation 3 1 Other financing cash flows - 2 Net cash provided by financing activities 9 287 Effect of exchange rate changes on cash and cash equivalents 112 (33 ) Net increase in cash and cash equivalents 110 43 Cash and cash equivalents at beginning of year 2,297 699 Cash and cash equivalents at end of period $ 2,407 $ 742 See accompanying notes. 3 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) Note 1 – Basis of Presentation Computer Sciences Corporation (CSC or the Company) has prepared the unaudited consolidated condensed financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles for the United States (GAAP) have been condensed or omitted pursuant to such rules and regulations.It is recommended that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended April 3, 2009.In the opinion of the Company, the unaudited consolidated condensed financial statements included herein reflect all adjustments necessary, including those of a normal recurring nature, to present fairly the financial position, the results of operations and the cash flows for such interim periods.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Certain columns and rows within the financial tables in this Form 10-Q include rounded numbers for disclosure purposes. Certain percentages and ratios are calculated from whole-dollar amounts. Prior amounts have been updated from those presented in previously filed Forms 10-Q to reflect implementation of ASC 810-10 (SFAS No. 160), “Noncontrolling Interests in Consolidated Financial Statements.” Equity in earnings of unconsolidated affiliates of $4 million and $9 million for the quarter and six months ended October 3, 2008, have been reclassified from cost of services to other (income)/expense in the consolidated condensed statements of income. Deferred cost balances at October 2, 2009, and April 3, 2009, of $1,285 million and $1,073 million, respectively, are included in prepaid expenses and other current assets. Subsequent events have been evaluated through November 11, 2009, the date the financial statements were issued. Note 2 – Accounting Changes In June 2009, the FASB issued FASB ASC 105, “Generally Accepted Accounting Principles,” which establishes the FASB Accounting Standards Codification as the sole source of authoritative generally accepted accounting principles.Pursuant to the provisions of ASC 105, the Company has updated references to GAAP in its financial statements issued for the period ended October 2, 2009.The adoption of ASC 105 did not impact the Company’s financial position or results of operations. 4 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) In December 2007, the FASB issued ASC 810-10 (SFAS No. 160), “Noncontrolling
